EXHIBIT 10.16




WEBSITE SALES AGREEMENT




This Website Sales Agreement (the “Agreement”) is made effective on this 25th
day of October 2013, by and between Chris David of 5414 Trammel Drive, Spring,
Texas 77388 (the “Seller”), and Bright Mountain, LLC of 6400 Congress Avenue,
Boca Raton, FL 33487 (the “Buyer”).




WEBSITE SALE




Subject to the terms and conditions contained in this Agreement the Seller
hereby sells and transfers to the Buyer any and all of Seller’s rights, title
and interest in and to the Website TheBravestOnline.com (the “Website”), all
accompanying social media assets, and any other rights associated with the
Website, including, without limitation, any intellectual property rights,
related urls, video assets, passwords, and other general website webmaster
tools.




PAYMENT TERMS




In consideration for the sale of the Website the Buyer agrees to pay the Seller
the amount of $30,000 payable $5,880 at the October 25th, 2013 closing and
$1,005.00 per month beginning November 25th, 2013 and continuing every 30 days
for 24 months, ending October 25th, 2015. Seller will be paid promptly each
month for the website asset and no taxes withheld.




SELLER’S OBLIGATIONS




Seller agrees to keep working the website, TheBravestOnline.com, in a similar
manner as he has in the past, putting in approximately the same hours and doing
the same things during the payout period and will make himself available for up
to one hour each week for a telephone conference with Bright Mountain personnel.




REPRESENTATIONS AND WARRANTIES BY THE SELLER




a) The Seller has all necessary right, power and authorization to sign and
perform all the obligations under this Agreement.




b) The Seller has the exclusive ownership of the Website and there are no
current disputes or threat of disputes with any third party over the proprietary
rights to the Website.




c) The execution and performance of this Agreement by the Seller will not
constitute or result in a violation of any material agreement to which the
Seller is a party.








--------------------------------------------------------------------------------

INDEMNITY




The Seller shall indemnify and hold harmless the Buyer against all damages,
losses or liabilities which may arise with respect to the Website or its use or
operation until 60 days after closing.




ADDITIONAL DOCUMENTS




Seller agrees to cooperate with Purchaser and take any and all actions necessary
to transfer and perfect the ownership of the Website Registration and Hosting
from Seller to Buyer, including providing all necessary passwords and usernames
on the closing date and thereafter.




REVENUE HISTORY




The approximate average monthly revenue for the most recent ten months has been
$990.00.




NON COMPETE




Seller agrees not to compete with The Bright.Com in the web market for the
military and first responder audiences.




NOTICE




All notices required or permitted under this Agreement shall be deemed delivered
when delivered in person or by mail, e-mail, postage prepaid, addressed to the
appropriate party at the address shown for that party at the beginning of this
Agreement.




ENTIRE AGREEMENT AND MODIFICATION




This Agreement constitutes the entire agreement between the parties. No
modification or amendment of this Agreement shall be effective unless in writing
and signed by both parties. This Agreement replaces any and all prior agreements
between the parties.




INVALIDITY OR SEVERABILITY




If there is any conflict between any provision of this Agreement and any law,
regulation or decree affecting this Agreement, the provision of this Agreement
so affected shall be regarded as null and void and shall, where practicable, be
curtailed and limited to the extent necessary to bring it within the
requirements of such law, regulation or decree but otherwise it shall not render
null and void other provisions of this Agreement.








--------------------------------------------------------------------------------

GOVERNING LAW




This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.







Signed this 22nd day of October, 2013.







Seller: Chris David




By: /s/ Chris David




Buyer: Bright Mountain, LLC




By: /s/ W. Kip Speyer



